                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KAREN ROSNECK,

        Plaintiff,
                                                  Case No. 19-cv-702-jdp
   v.

TONY EVERS, REBECCA BLANK,
ANDREW PETERSON, RAY CROSS,
JOEL BRENNAN, LISA CARTER and
UW SYSTEM BOARD OF REGENTS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                7/6/2021
        Peter Oppeneer, Clerk of Court                     Date
